             Case 2:21-cv-00147-Z-BR Document 8 Filed 08/17/21 Page 1 of 2 PageID 26
                Case 2:2L-cv-A0I47-Z Document 6 Filed 08/06121 Page 3 of  PagelD 21                          6
AO   2140   (Rev. l2109) Summons in a Civil Action



                                          Umrsn Srerns Drsrrucr                               CoURT
                                                                      for the

                                                           Northern District of Texas


                           MICHAEL FISHER

                                  Plaintiff

                                     v.                                         Civil Action No. 2:21-cv-00147
                     TROY DUCHENEAUX, et al.

                                 Defendant


                                                       SUMMONS IN A CIVIL ACTION

To: pefendant's name and address) Randall County Sheriffs Office
                                              Civil Division, County Annex
                                              4320 S. Westem St.
                                              Suite No. 10
                                              Amarillo, TX 79109



              A lawsuit    has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)     or 60 days if you
                                                                                                                      -
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)   you must serve on the plaintiff an answer to the attached complaint or a motion under Rule l2 of
                           -
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintifPs attorney,
whose name and address              are:      Wanen V. Noned
                                              Noned Law, PLLC
                                              515 E. Border St
                                              Arlington, TX 76010




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file vour answer or motion with the court.



                                                                                   CLERKOF CAURT


Date:                  2021-08-06                                                       A.   Cobb, DepuU Clerk
                                                                                                Signature of Clerk or Deput-v Clerk
             Case 2:21-cv-00147-Z-BR Document 8 Filed 08/17/21 Page 2 of 2 PageID 27
                Case 2:2I-cv-0AL47-Z Document 6 Filed 08/06121 Page 4 of  PagelD 22                                        6
AO   uMO   (Rev. l2109) Summons in a Civil Action (Page 2)

Civil Action No.          2:21   -cv-4X47

                                                       PROOF OF SERVICE
                        (This section should not beJiled with the court unless required by Fed R. Civ. P. 4 (l))


               This summons for       lnatne of individual and title, if any)

was received bv me on datu)


              O     I personally served the summons on the individual aI @tace)
                                                                                                on   (date)                           ;or

              D I left the summons at the individual's             residence or usual place of abode with              fuame)

                                                                       , a person of suitable age and discretion who resides there,
              on    (date)                             , and mailed a copy to the individual's last known address; or
             \t
             /\fl
                    I served the summons on        (name of individual)

                designated by law to accept service ofprocess on                     lf of   hame of organization)


              {h."rFt'b SFlii**                                                                 on (date)
                                                                                                              \io*Jgur                ; or

              tr    I returned the summons unexecuted because                                                                                       ;or

              D Other     gpecifu):




               Mv fees are    S                        for travel and     $                       for services, for a total     of$          0.00


               I declare under penalty of perjury that this information is true.



Dare:         A\\i            tB,J\;'l
                                                                                                        Server's signature




                                                                          8.         i3':rX    1s6;
                                                                                ".
                                                                          n\
                                                                          ll'rns,*l\.r^ t -G*.                 .      -1,\\u1'
                                                                                                         srrrrr',   address


Additional information regarding attempted service, etc:
